Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention features:
memory controller including a program history manager for managing a program history of a first memory unit including a plurality of sub-units of which write protection mode is set.

Related prior art include:
US2009/0083520 (Kanemura) teaching data processing device that can prevent data used by a program from being used by another program in an unauthorized manner operating  in a protected mode.
US 2017/0308448 (Sato) teaching terminal apparatus including a memory that has a program area divided in a plurality of blocks, each blocks being set write protection, apparatus to detect a change in priority level and to release the write protection in accordance with the changed priority level.
2007/0113079 (Takayuki, et al) teaching data processing apparatus that switches between a secure mode and a normal mode during execution, the secure mode allowing access to secure resources to be protected .


memory unit manager configured to detect, based on the program history, at least one sub-unit on which a program operation is not performed during a set period among the plurality of sub-units, and release the write protection mode of the at least one sub-unit in response to detection of the at least one sub-unit, wherein the program history of the first memory unit includes information on a number of program operations performed on each of the plurality of sub-units during the set period.

These features recited in independent form renders claims 1, 9, and 17 allowable. Dependent claims 2-8, 10-16, and 18-20 are allowable by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136